Various facts, which he decided to be proved by the evidence, led the learned trial judge to conclude that the transfer of property by the defendant Robbins to the defendant Roberts was made with the intent to hinder, delay and defraud creditors, and, therefore, was void; but in the chain of evidence leading to his conclusion, which seems, so far as it establishes knowledge in the vendee, not very weighty, was a conversation had between one of the plaintiffs and Robbins, shortly after the death of the intestate, and prior to the transfer of the property. The evidence of this conversation was elicited on the opening of the plaintiffs' case. Bush, one of the plaintiffs, had testified to a visit, which he and his co-administrator had made to Robbins' house for the purpose of taking possession of the effects of their intestate, and that on that occasion he had a conversation with Robbins "upon the subject of the claims of this estate held against him and this property." He was asked by plaintiffs' counsel to state that conversation. This was objected to by counsel for defendant Roberts, who alone had appeared and was defending the action, on the ground that it was incompetent and immaterial as against that defendant; but the objection was overruled and the evidence was received. The witness thereupon testified to the statements made by Robbins in the course of the conversation.
It seems to us evident that these statements were deemed of importance and material by the trial judge, because, in his ninth finding of fact, after stating the circumstances of the plaintiff's visit to Robbins' house, he incorporates them. He finds that plaintiffs "had conversation with defendant Robbins, who, in reply to questions put to him by Bush, one of the plaintiffs, informed them that he was a large debtor to said estate; that it had been allowed to run for years without *Page 282 
interest being paid, and he didn't know just how much it was," and other facts which Robbins stated then about the quantity and value of his property. The materiality of the evidence of these declarations of Robbins, obviously, was in their bearing upon Roberts' solvency and his motives and intent as deducible from his admissions, his misrepresentations and his conduct. Roberts, however, was a purchaser for a valuable consideration, and there was no proof establishing any conspiracy between him and his vendor, Robbins, to defraud Robbins' creditors. The force of the action was directed against Roberts, to deprive him of the property which he had bought, and the action could only prevail by proof that he had actual notice of a fraudulent motive on Robbins' part, or knowledge of circumstances which was equivalent to such notice. If he knew, or had believed the motives of his vendor to be fraudulent, then, by aiding him in his scheme, he made himself a party to the fraud. (Parker v. Conner, 93 N.Y. 118. ) But no evidence is competent proof to affect him, or his right to the possession of his property, which falls short of proving the nature of the transaction, and of illustrating the guilty participation of the vendee. If this was a case of a conspiracy to defraud Robbins' creditors, admitted or proved, the admissions or declarations of either would be competent as against the other; the principle of their admissibility assuming the fact of the conspiracy being established. (Cuyler v.McCartney, 40 N.Y. 221-228.) But this is not such a case, and no proof is admissible as against Roberts, of acts or declarations of Robbins, unless as part of the res gestæ, or, unless falling within the rule of admissibility, as being against his, Roberts, interest, and the fact that Robbins is a party defendant does not make them so.
In order that the declarations of a party, which are claimed to be part of the transaction, may be admissible, they must grow out of the principal fact or transaction, illustrate its character, be cotemporaneous with it and derive some degree of credit from it. (Lund v. Tyngsborough, 9 Cush. 36.) But *Page 283 
proof of the declarations or misrepresentations of Robbins respecting his indebtedness and the value of his property, made before the transfer and before even the negotiations for any transfer, is not competent against Roberts; for they in no sense formed a part of the subsequent transaction between them, and their admission into the case to charge Roberts with the liability to restore the property is, we think, clearly a violation of the principles of evidence in such cases and without support in authority. The question here is whether Roberts had actual notice of Robbins' intent, or the knowledge of circumstances connected with Robbins' act in disposing of his property to defraud his creditors. Did he, for his own advantage, or with no such idea, make himself a participant in the fraudulent plan? Unless the proofs are confined within the limits of charging Roberts with such a participation, the safeguards designed by the rules of jurisprudence as a protection to those who act in good faith and with honest motives are endangered. The trial judge found as facts the existence of the fraudulent intent in the vendor, Robbins, and of notice in the vendee, Roberts, of that intent; but these findings, it is manifest from his decision, rested more or less on the statements of the vendor to the plaintiff Bush. While expressing no opinion here as to the general merits of the case, or as to the weight of the proof, we do say that in a case of such a nature, where the proofs are conflicting and not clearly preponderating against the defendant, the erroneous admission or exclusion of evidence was likely to have affected, in a material degree, the conclusions of the judge.
We see no reason why the principle of the decisions in the cases of Tousley v. Barry (16 N.Y. 500), and of Truax v.Slater (86 id. 632), should not control in the present case. InTousley v. Barry, JOHNSON, Ch. J., decided that the admission of a previous owner of a chose in action cannot be proved against a purchaser from him, who has bought for a fair consideration and between whom and the former owner there exists no other relation than that of purchaser and seller; that it was not the case of a nominal purchase; the former *Page 284 
owner retaining the equitable interest, but of an actual and complete transfer of all interest to the purchaser.
In Truax v. Slater, EARL, J., held that "the mere declarations of an assignor of a chose in action, forming no part of any res gestæ, are not competent to prejudice the title of his assignee, whether the assignee be one for value, or merely a trustee for creditors and whether such declarations be antecedent or subsequent to the assignment."
We think, for the error pointed out, the judgment should be reversed and a new trial granted with costs to abide the event.
All concur.
Judgment reversed.